--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.2
 
FIRST AMENDMENT TO CREDIT AGREEMENT
AND
AMENDMENT TO LOAN DOCUMENTS


THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO LOAN DOCUMENTS (this
“Amendment”), dated as of December 2, 2008 (the “Effective Date”), by and among
TWINLAB CORPORATION, a Delaware corporation (“Borrower”), IDEA SPHERE INC., a
Michigan corporation (“Parent”), and FIFTH THIRD BANK, a Michigan banking
corporation (“Lender”), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008 (the “Credit Agreement”).  Capitalized terms which are
used, but not defined, in this Amendment will have the meanings given to them in
the Credit Agreement.


B.           The Loan Parties have requested that Lender (i) amend the Credit
Agreement and other Loan Documents to extend the stated Termination Date to
January 2, 2009; and (ii) make certain other amendments to the Credit Agreement
and certain of the other Loan Documents.  Lender is willing to consent to such
requests and to amend the Credit Agreement and the other Loan Documents to
reflect such modifications, all on the terms, and subject to the conditions, of
this Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:


1.1           Section 1.1 of the Credit Agreement is hereby amended by the
addition of a new definition of “First Amendment”, in its proper alphabetical
order, to provide in its entirety as follows:


“First Amendment” means the First Amendment to Credit Agreement dated as of
December 2, 2008, among Borrower, Parent, and Lender.




1.2           Each reference to “December 2, 2008” in the definition of
“Termination Date” in Section 1.1 of the Credit Agreement is hereby amended by
substituting a reference to “January 2, 2009” for such reference to “December 2,
2008” where “December 2, 2008” appears therein.

 
1

--------------------------------------------------------------------------------

 







2.           Amendments to Notes.  Subject to the satisfaction of the conditions
of this Amendment, the Notes are hereby amended as follows:


2.1           The reference to “December 2, 2008” as the stated Maturity Date
(as defined in the Revolving Note) in the opening paragraph on page 1 of the
Revolving Note is hereby amended by substituting a reference to “January 2,
2009” for such reference to “December 2, 2008” where “December 2, 2008” appears
therein.  Accordingly, the entire principal balance outstanding under the
Revolving Note, together with all accrued and unpaid interest and any other
charges, advances and fees, if any, outstanding under the Revolving Note, shall
be due and payable in full on the earlier of January 2, 2009, without any
further notice or demand of Lender, which are hereby waived by Borrower, or upon
acceleration of the Revolving Note under the terms of the Credit Agreement, as
amended by this Amendment, the Revolving Note, as amended by this Amendment, and
the other Loan Documents.


2.2           The reference to “December 2, 2008” as the stated Maturity Date
(as defined in the Term Loan A Note) in the opening paragraph on page 1 of the
Term Loan A Note is hereby amended by substituting a reference to “January 2,
2009” for such reference to “December 2, 2008” where “December 2, 2008” appears
therein.  The reference to “December 1, 2008” in the schedule of payments set
forth in the third paragraph on page 1 of the Term Loan A Note is hereby amended
by substituting a reference to “January 1, 2009” for such reference to “December
1, 2008” where “December 1, 2008” appears therein. Accordingly, the entire
principal balance outstanding under the Term Loan A Note, together with all
accrued and unpaid interest and any other charges, advances and fees, if any,
outstanding under the Term Loan A Note, shall be due and payable in full on the
earlier of January 2, 2009, without any further notice or demand of Lender,
which are hereby waived by Borrower, or upon acceleration of the Term Loan A
Note under the terms of the Credit Agreement, as amended by this Amendment, the
Term Loan A Note, as amended by this Amendment, and the other Loan Documents.


2.3           The reference to “December 2, 2008” as the stated Maturity Date
(as defined in the Term Loan B Note) in the opening paragraph on page 1 of the
Term Loan B Note is hereby amended by substituting a reference to “January 2,
2009” for such reference to “December 2, 2008” where “December 2, 2008” appears
therein.  The reference to “December 1, 2008” in the schedule of payments set
forth in the third paragraph on page 1 of the Term Loan B Note is hereby amended
by substituting a reference to “January 1, 2009” for such reference to “December
1, 2008” where “December 1, 2008” appears therein. Accordingly, the entire
principal balance outstanding under the Term Loan B Note, together with all
accrued and unpaid interest and any other charges, advances and fees, if any,
outstanding under the Term Loan B Note, shall be due and payable in full on the
earlier of January 2, 2009, without any further notice or demand of Lender,
which are hereby waived by Borrower, or upon acceleration of the Term Loan B
Note under the terms of the Credit Agreement, as amended by this Amendment, the
Term Loan B Note, as amended by this Amendment, and the other Loan Documents.



3.           Reservation of Rights Regarding Existing Defaults; Continued
Imposition of Default Rate.


3.1           As previously communicated by Lender in those certain letters
dated May 22, 2008, and July 23, 2008, respectively, from Lender to Borrower and
the other parties thereto (collectively, the “Prior Reservation of Rights
Letters”), and based upon financial and other information submitted by Borrower
to Lender, Borrower and Parent acknowledge that certain Events of Default have
occurred and continue to exist (collectively, the “Current Defaults”): (a) under
Section 6.1(t) of the Credit Agreement arising out of a breach of clause (i) of
Section 2 of the Capital Contribution Agreement as a result of the failure to
make all of the required Capital Contribution (as defined in the Capital
Contribution Agreement) on or before May 7, 2008, (b) under Section 5.11 of the
Credit Agreement as a result of the violation of the Senior Funded Indebtedness
to EBITDA Ratio Financial Covenant for the Test Periods ended June 30, 2008 and
September 30, 2008, and (c) under Section 5.12 of the Credit Agreement as a
result of the violation of the Tangible Net Worth Financial Covenant for the
Test Period ended June 30, 2008.  The Current Defaults are not intended to be a
complete list of all Events of Default now existing or having previously
occurred and will not be deemed to limit or estop Lender from exercising any
rights or remedies with respect to any such other Event of Default.  The Current
Defaults, all other breaches of the Capital Contribution Agreement, and any
other Event of Default existing under the Credit Agreement are hereinafter,
collectively, the “Existing Defaults”.  At this time, the Existing Defaults are
still not being waived by Lender, and Lender has not determined what actions, if
any and in addition to any actions heretofore taken or taken pursuant to this
Amendment, that Lender may take and at what time Lender may take any actions
with respect to the Existing Defaults.  Accordingly, Lender is not waiving, and
has not by entering into this Amendment or otherwise waived, the Existing
Defaults.  Notwithstanding any actions heretofore taken or any actions taken
pursuant to this Amendment, Lender expressly reserves all of its rights and
remedies available to it under the Capital Contribution Agreement, the Credit
Agreement and the other Loan Documents, and at law and in equity.


3.2           Borrower and Parent hereby acknowledge that, as a result of the
continuance of certain of the Current Defaults, Lender has imposed effective at
all times on and after August 1, 2008 (and will continue to impose) the Default
Rate to the Obligations.  The foregoing action is in addition to all other
remedies of Lender under the Capital Contribution Agreement, the Credit
Agreement or any other Loan Documents as a result of the Current Defaults, and
is not intended, nor shall be deemed, to limit any of Lender’s other rights and
remedies as set forth in the Prior Reservation of Rights Letters or this
Amendment. Without limiting the generality of this section or Section 3.1,
Lender expressly reserves the right to impose application of the Default Rate to
the Obligations to be effective at all times on and after the occurrence of the
Current Defaults, even though, at this time, Lender has elected to apply the
Default Rate only for more limited period of time.

 
2

--------------------------------------------------------------------------------

 



4.           Reaffirmation of Security.  Borrower and Lender hereby expressly
intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Borrower ratifies and reaffirms any
and all grants of Liens to Lender on the Loan Collateral as security for the
Obligations, and Borrower acknowledges and confirms that the grants of the Liens
to Lender on the Loan Collateral: (i) represent continuing Liens on all of the
Loan Collateral, (ii) secure all of the Obligations, and (iii) represent valid,
first and best Liens on all of the Loan Collateral except to the extent of any
Permitted Liens.


           5.           Other Documents.  With the signing of this Amendment,
and as a condition of this Amendment, Borrower will deliver to Lender:  (a)
evidence, in form and substance satisfactory to Lender in its sole discretion,
that this Amendment and the transactions contemplated hereby and thereby were
duly authorized by the Board of Directors of Borrower; (b) evidence, in form and
substance satisfactory to Lender in its sole discretion, that the Reaffirmation
of Guaranty and Security (as referenced in Section 16) and the transactions
contemplated thereby were duly authorized by the Board of Directors or Members,
as applicable, of each Loan Party (other than Borrower); and (c) all other
documents, instruments and agreements deemed necessary or desirable by Lender to
effect the amendments to Borrower’s credit facilities with Lender contemplated
by this Amendment.


           6.           Representations.  To induce Lender to accept this
Amendment, each of Borrower  and Parent hereby represents and warrants to Lender
as follows:


                      6.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, this
Amendment and the execution and delivery of, and the performance of its
obligations under and arising out of, this Amendment have been duly authorized
by all necessary corporate action.


                      6.2           This Amendment constitutes the legal, valid
and binding obligations of Borrower and Parent, as applicable, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally.


                      6.3           Borrower’s and Parent’s representations and
warranties contained in the Loan Documents are complete and correct as of the
date of this Amendment with the same effect as though such representations and
warranties had been made again on and as of the date of this Amendment, subject
to those changes as are not prohibited by, or do not constitute Events of
Default under, the Credit Agreement.


                      6.4           No Event of Default has occurred and is
continuing under the Credit Agreement, other than the Current Defaults (as
defined in Section 3.1).

 
3

--------------------------------------------------------------------------------

 



           7.           Costs and Expenses; Fee.  As a condition of this
Amendment, (i) Borrower will pay to Lender a fee of $20,000, payable in full on
the Effective Date; such fee, when paid, will be fully earned and non-refundable
under all circumstances, and (ii) Borrower will pay and reimburse Lender,
promptly upon Lender’s request, for the costs and expenses incurred by Lender in
connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.


8.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment.


           9.           Release.  Each of Borrower and Parent hereby releases
Lender from any and all liabilities, damages and claims arising from or in any
way related to the Obligations or the Loan Documents, other than such
liabilities, damages and claims which arise after the execution of this
Amendment.  The foregoing release does not release or discharge, or operate to
waive performance by, Lender of its express agreements and obligations stated in
the Loan Documents on and after the date of this Amendment.


           10.           Default.  Any default by Borrower or Parent in the
performance of any of such Loan Party’s obligations under this Amendment shall
constitute an Event of Default under the Credit Agreement.


           11.           Continuing Effect of Credit Agreement.  Except as
expressly amended hereby, all of the provisions of the Credit Agreement are
ratified and confirmed and remain in full force and effect.


           12           One Agreement; References; Fax Signature.  The Credit
Agreement, as amended by this Amendment, will be construed as one
agreement.  Each Note, as amended by this Amendment, will be construed as one
instrument.  All references in any of the Loan Documents to: (a) the Credit
Agreement will be deemed to be references to the Credit Agreement as amended by
this Amendment, (b) the Revolving Note will be deemed to be references to
Revolving Note as amended by this Amendment, (c) the Term Loan A Note will be
deemed to be references to the Term Loan A Note as amended by this Amendment,
and (d) the Term Loan B Note will be deemed to be references to the Term Loan B
Note as amended by this Amendment.  This Amendment may be signed by facsimile
signatures or other electronic delivery of an image file reflecting the
execution hereof, and, if so signed: (i) may be relied on by each party as if
the document were a manually signed original and (ii) will be binding on each
party for all purposes.


           13           Captions. The headings to the Sections of this Amendment
have been inserted for convenience of reference only and shall in no way modify
or restrict any provisions hereof or be used to construe any such provisions.

 
4

--------------------------------------------------------------------------------

 



           14           Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.


           15.           Governing Law.  This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Ohio (without
regard to Ohio conflicts of law principles).


16.           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties.  As a condition of this Amendment, Borrower and Parent
shall cause (i) each of the Loan Parties (other than Borrower) to execute the
Reaffirmation of Guaranty and Security below and (ii) each of the Individual
Guarantors to execute the Reaffirmation of Individual Guaranties below.


17.           Reaffirmation of Subordination.  As a condition of this Amendment,
Borrower and Parent shall cause each of the Owner/Affiliate Subordinated
Creditors to execute the Reaffirmation of Subordination below.


18.           Reaffirmation of Capital Contribution Agreement.  As a condition
of this Amendment, Borrower and Parent shall cause each of the Contributors (as
defined in the Capital Contribution Agreement) to execute the Reaffirmation of
Capital Contribution Agreement below.


[Signature Page Follows]

 
5

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers to be effective as of the Effective
Date.




TWINLAB CORPORATION
IDEA SPHERE INC.
   
By:   /S/ Mark A.
Fox                                                                      
        Mark A. Fox, President and
        Chief Operating Officer
   
FIFTH THIRD BANK
   
By:  /S/ Andrew P.
Hanson                                                                    
       Andrew P. Hanson, Vice President


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO LOAN DOCUMENTS
 
6
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




